COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  GEORGE L. MORTENSEN,                            §
                                                                  No. 08-19-00080-CV
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                                  Probate Court No. 1
  DANIEL VILLEGAS AND                             §
  ELVIA L. RAMIREZ,                                             of El Paso County, Texas
                                                  §
                    Appellees.                                    (TC# 2010-P00681)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s judgment

should be affirmed in part and reversed and remanded in part. The judgment of the trial court

dismissing Appellant’s petition, denying Appellant’s motion for alternative service, and granting

protective orders to Appellees is affirmed. The award of attorney’s fees to Appellees is affirmed,

but that portion of the trial court’s judgment awarding fees in the amount of $4,500 to Appellee

Ramirez and $3,375 to Appellee Villegas is reversed and remanded for further proceedings to

determine the reasonable amount of fees to be awarded.

       We further order that Appellees recover from Appellant and his sureties, if any, for

performance of the judgment and all costs, for which let execution issue. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 1ST DAY OF FEBRUARY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.